AFFIRM; and Opinion Filed September 8, 2014.




                                          Court of Appeals
                                                           S     In The


                                   Fifth District of Texas at Dallas
                                                       No. 05-14-00180-CR
                                                       No. 05-14-00181-CR

                                  MICHELLE SERBU MCCRANEY, Appellant
                                                  V.
                                      THE STATE OF TEXAS, Appellee

                              On Appeal from the 401st Judicial District Court
                                           Collin County, Texas
                           Trial Court Cause Nos. 401-82989-2012, 401-82990-2012

                                          MEMORANDUM OPINION
                                   Before Justices O’Neill, Lang-Miers, and Brown
                                             Opinion by Justice O’Neill
            Michelle Serbu McCraney was convicted of delivery of methamphetamine in an amount

of one gram or more but less than four grams and possession of methamphetamine in an amount

less than one gram. On the delivery case, the trial court assessed punishment at ten years’

imprisonment, probated for ten years.                           On the possession case, the trial court assessed

punishment at one year’s confinement in a state jail. We adopted the trial court’s finding that

appellant no longer desires to pursue the appeals, and we ordered the appeals submitted without

briefs. 1




     1
       Appellant filed a motion to dismiss the appeals, but the motion was not signed by appellant herself. Therefore, it did not comply with
Texas Rule of Appellate Procedure 42.2(a), and, pursuant to our order of August 25, 2014, we submitted the appeals without briefs. See TEX. R.
APP. P. 38.8(b)(4).
       Absent briefs, no issues are before us. Finding no fundamental error, we affirm the trial

court’s judgments.



                                                   /Michael J. O'Neill/
                                                   MICHAEL J. O'NEILL
                                                   JUSTICE

Do Not Publish
TEX. R. APP. P. 47

140180F.U05




                                             –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

MICHELLE SERBU MCCRANEY,                            On Appeal from the 401st Judicial District
Appellant                                           Court, Collin County, Texas
                                                    Trial Court Cause No. 401-82989-2012.
No. 05-14-00180-CR        V.                        Opinion delivered by Justice O’Neill,
                                                    Justices Lang-Miers and Brown
THE STATE OF TEXAS, Appellee                        participating.

       Based on the Court’s opinion of this date, we AFFIRM the trial court’s judgment.


Judgment entered this 8th day of September, 2014.




                                             –3–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

MICHELLE SERBU MCCRANEY,                            On Appeal from the 401st Judicial District
Appellant                                           Court, Collin County, Texas
                                                    Trial Court Cause No. 401-82990-2012.
No. 05-14-00181-CR        V.                        Opinion delivered by Justice O’Neill,
                                                    Justices Lang-Miers and Brown
THE STATE OF TEXAS, Appellee                        participating.

       Based on the Court’s opinion of this date, we AFFIRM the trial court’s judgment.


Judgment entered this 8th day of September, 2014.




                                             –4–